/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 18-20 are amended
Claim 14 is cancelled

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductor, comprising: 
a first magnetic body having a toroidal shape, the first magnetic body 
comprising ferrite; and 
a second magnetic body configured to be different from the first magnetic 
body, the second magnetic body comprising a metal ribbon, 
wherein the second magnetic body comprises: 
an outer magnetic body disposed on an outer circumferential surface of the 
first magnetic body; and 
an inner magnetic body disposed on an inner circumferential surface of the 
first magnetic body, and 
wherein each of the outer magnetic body and the inner magnetic body is 
wound in multiple layers in a circumferential direction of the first magnetic body and
	wherein each of the outer  magnetic body and the inner magnetic body 
includes a plurality areas having different numbers of winding layers.

Claim 8 recites, an EMI filter, comprising: 
An inductor; and 
a capacitor, 
wherein the inductor comprises: 
a first magnetic body having a toroidal shape, the first magnetic body 
comprising ferrite; 
a second magnetic body configured to be different from the first magnetic 
body, the second magnetic body comprising a metal ribbon, the second magnetic body 
comprising an outer magnetic body disposed on an outer circumferential surface of the first magnetic body and an inner magnetic body disposed on an inner circumferential surface of the first magnetic body; and 
coils wound around the first magnetic body, the outer magnetic body and the 
inner magnetic body, and  9New National Stage Patent ApplicationDocket No. KPH-0092 
wherein each of the outer magnetic body and the inner magnetic body is 
wound in multiple layers in a circumferential direction of the first magnetic body.  
wherein each of the outer magnetic body and the inner magnetic body 
includes a plurality areas having different numbers of winding layers.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KAZI HOSSAIN/
Examiner, Art Unit 2837